DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 01/05/22. 
Claims 1, 3, 9, 11, 17 and 19 are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Note:
Claims 11 and 15 have typos: 
	For instance, dependent claim 11 depends (which is concerned with an access device) from claim 8 (which is a dependent method claim) instead of independent claim 9 which is also an access device claim. For the purposes of this office action, claim 11 is considered depending from claim 9.
	For instance, dependent claim 15 depends (which is concerned with an access device) from claim 8 (which is a dependent method claim) instead of 
	Appropriate corrections are requested. 

Proposed claim amendments:
	During the interview held on 03/16/22 (please see interview summary attached), examiner mentioned that the claims being positively recited will really help make the claim scope clearer. 
Applicants sent an email with proposed claim amendments (please see attached). The proposed amendments look great and applicants are encouraged to submit these amendments in the next filing to help move the case forward. Applicants are also advised to add from applicants’ specification [0067]: “The authorizing computer 250 may interpret the contents of the authorization request message 226, as well as the verification status / risk score 227, in order to make a determination on whether the transaction is authorized. That decision may be sent back to the transaction processing computer 240 in an authorization response message 251. If the transaction is not authorized, the authorizing computer 250 may also send in the authorization response message 251 any reasons for not authorizing the transaction. The transaction processing computer  
240 may then forward the authorization response message 251 to the resource provider computer 225” as the final authorizing step in all the independent claims. This helps show the final output step of the processing that the rest of the claim performs. Without this step, the claims are processing information and then 
	Independent method claim 17 once it includes the final authorizing step above will be in great shape. If applicants were to amend independent claims 1 and 9 to include dependent claim 5 or another version of the metadata that is recited in claim 17 as well as the risk score recited in claim 17 and the final authorization step discussed above, applicants will be able to move the case forward in prosecution.  
	Applicants are welcome to call the examiner to discuss the case further. 

101: withdrawn
In the most recent filings, applicants have amended independent claims 1, 9 and 17. 
In light of the amendments, the claims overcome previously made rejection under 35 U.S.C. 101 for the following reasons: 
“determining, by the access device, image data for the plurality of two-dimensional images image of the portable device; and 
providing, by the access device, the image data and the account identifier to a transaction processing computer, wherein the transaction processing computer verifies the image data by creating a 3D mapping using the image data formed from the plurality of two- dimensional images, identifying distinct features of the portable device using the 3D mapping, and comparing the 3D mapping and the distinct features against a registered template of the portable device that was previously registered with the transaction processing computer using a machine learning algorithm, and wherein the transaction processing computer updates the machine learning algorithm based on a result of the comparing of the 3D mapping and the distinct features against the registered template of the portable device, 
wherein the transaction processing computer thereafter transmits an authorization request message to an authorizing computer, wherein the authorizing computer authorizes or does not authorize the transaction.” 
Please see the Remarks dated 01/05/22, especially on pages 8-11 from applicants why the 101 rejection is overcome are persuasive.
The above limitations in independent claims 1, 9 and 17 recite a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 
		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG; JUNG-TANG (US 2016/0234633), further in view of Ghosh; Debashis (US 2016/0247143) and (US 2016/0371853) Holz; David.
*Claims 3, 11 and 17-20 are rejected using an additional reference. 

As per claims 1 and 9: Huang shows:
A computer-implemented method (Huang shows: Fig. 4), comprising: 
An access device (Huang shows: Fig. 4), comprising: 
a processor (Huang shows: Fig. 1, #100, “Server”); 
a network interface; and 
a non-transitory computer-readable memory storing a set of instructions configured to be executed to instruct the processor to:
receiving, by an access device, a transaction request from a portable device to initiate a transaction, the transaction request comprising an account identifier associated with a user account associated with the portable device ([0028]: The wireless tag 300 of the node device may comprise a first location information. The wireless tag 300 of the transaction device may comprise a second location information. A financial transaction event may be monitored by the IOT system 10 as follow: A user of the wearable device may use a credit card, bank card, any device with account information, or wireless tag 300 stored with the account information as a user information which is adapted for a financial transaction with the transaction device. The account information of the user is sent to the server 100 via the communication network 200 by the transaction device. After receiving the account information of the user, server 100 may request the identification information and a current location from the user); 
Regarding the claim limitation below:
receiving, by the access device, a plurality of two-dimensional images of the portable device 
Huang does not explicitly show “two-dimensional images”. However, Reference Holz shows the above limitations at least in [0131]-[0132]: multiple 2D image slices, also see [0099], [0059]-[0061].
Reference Huang and Reference Holz are analogous prior art to the claimed invention because the references generally relate to field of providing security to the users. Huang is concerned with securing transactions ([0031]-[0032]). Holz is concerned with authenticating the user to ensure only authorized users have access to the information ([0152]). Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Holz, particularly the image information being two dimensional [0131]-[0132], in the disclosure of Reference Huang, particularly in the transaction request [0028], in order to provide for a system that allows a collection of the cross-sections of the objects in 2D slices may then determine the locations and/or movement of the objects as taught by Reference Holz (see at least in [0117]) so that the process of providing security to the users can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar providing security to the users field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Holz, the results of the combination were predictable (MPEP 2143 A).
Regarding the claim limitations below:
“determining, by the access device, image data for the plurality of two-dimensional images image of the portable device;
providing, by the access device, the image data and the account identifier to a transaction processing computer, wherein the transaction processing computer verifies the image data by creating a 3D mapping using the image data formed from the plurality of two- dimensional images, identifying distinct features of the portable device using the 3D mapping, and comparing the 3D mapping and the distinct features against a registered template of the portable device that was previously registered with the transaction processing computer using a machine learning algorithm, and wherein the transaction processing computer updates the machine learning algorithm based on a result of the comparing of the 3D mapping and the distinct features against the registered template of the portable device,”
 Regarding the claim limitations above, the term “image” is described in the specification in [0019]: “A user can register that physical object with a transaction network by supplying images of the object, as well as any distinctive metadata associated with that object, to the network. This information for that physical object can be associated with the user.” Further, in [0034]: “In some embodiments, the authorization request message may include images, metadata, or contextual data associated with a physical object. For example, if the physical object is a vehicle, the authorization request message may include images of the vehicle as well as metadata associated with that particular vehicle, such as a license plate number or a vehicle identification number, and so forth.” 
In light of the specification, Huang does not show “image” as is recited in the specification, however, Ghosh shows “image” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
Reference Huang and Reference Ghosh are analogous prior art to the claimed invention because the references perform financial transaction verification. Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041].
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).
Further, it should be noted that Huang and Ghosh do not show “by creating a 3D mapping using the image data formed from the plurality of two- dimensional images, identifying distinct features of the portable device using the 3D mapping, and comparing the 3D mapping and the distinct features against a registered template of the portable device that was previously registered with the transaction processing computer using a machine learning algorithm, and wherein the transaction processing computer updates the machine learning algorithm based on a result of the comparing of the 3D mapping and the distinct features against the registered template of the portable device” 
Reference Holz shows the above limitation at least in [0013]: The image analyzer is configured to capture an image generated by casting an output from at least one source onto the object analyze the image to computationally slice the object into a plurality of two-dimensional 2D slices, each of which corresponds to a cross-section of the object, based at least in part on edge points in the image; and reconstruct the position and shape of at least a portion of the object in 3D space based at least in part on a plurality of the identified cross-sectional positions and sizes…. the image analyzer is further configured to define a 3D model of the object and reconstruct the position and shape of the object in 3D space based on the 3D model. [0131]: This reconstruction is thereby converted into a practical number of simpler, more efficient reconstructions; the reconstructed 2D slices are then reassembled into the final 3D solution. These efficient reconstructions may be computed using a single processor or multiple processors operating in parallel to reduce the processing time. 
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A); and 
Regarding the claim limitations below:
“wherein the transaction processing computer thereafter transmits an authorization request message to an authorizing computer, wherein the authorizing computer authorizes or does not authorize the transaction.”
Even though, Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041].
Further, Ghosh shows the above limitation at least in [0038]: the payment card company network 150 (that includes a financial transaction processing company) routes, via 162, the transaction to the issuing bank or card issuer 160, which is identified using information in the transaction message. The card issuer 160 approves or denies an authorization request, and then routes, via the payment card company network 150, an authorization response back to the acquirer 140. The acquirer 140 sends approval to the POS device of the merchant 130. Thereafter, seconds later, if the transaction is approved, the card holder completes the purchase and receives a receipt.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).

As per claims 2 and 10: Huang shows:
wherein the image data comprises 3D image data ([0020]: three dimensional data gathered).

As per claims 4 and 12: 
wherein the portable device is a vehicle.
Huang does not show “vehicle” as is recited in the specification, however, Ghosh shows “vehicle” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).

As per claims 5 and 13: 
“further comprising: 
receiving, by the access device, a set of metadata associated with the vehicle, wherein the set of metadata associated with the vehicle includes one or more of: 
a license plate number, a vehicle identification number (VIN), a number of miles the vehicle has been driven, and a timestamp; and providing, by the access device, the set of metadata to the transaction processing computer, wherein the transaction processing computer further verifies the set of metadata.”
Huang does not show “vehicle” as is recited in the specification, however, Ghosh shows “vehicle” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). Ghosh shows “metadata” ([0051]).
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A)

As per claims 6 and 14: Huang shows:
wherein the account identifier is a token (Huang shows: identification information, account information, etc. [0018]. user's identification information [0023], [0028]: user's identification information. [0028]: The server 100 may match the identification information to the account information to ensure the one making the financial transaction is the owner of the account.).

As per claims 7 and 15: Huang shows:
wherein the image data for the image of the portable device comprises a set of 3D planar cross-sections ([0020]: three dimensional data gathered).

As per claims 8 and 16: Huang shows:
wherein the access device comprises a sensor configured to interface with the portable device to obtain a metadata item associated with the portable device ([0002]-[0004]: IOT device sensor).

Claims 3, 11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG; JUNG-TANG (US 2016/0234633), further in view of Ghosh; Debashis (US 2016/0247143), (US 2016/0371853) Holz; David and Faith; Patrick et al. (US 2015/0348019).

As per claims 3 and 11: 
Regarding the claim limitations below, Huang does not show “a camera”, as such Huang does not show:
wherein the access device comprises a camera configured to capture the plurality of two-dimensional images of the portable device.
Reference Faith shows “a camera” at least in [0022]: smart phone camera, [0061]: digital camera.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Faith, particularly the analysis of the image to determine fraudulent activity [0065]-[0066] in the combination of the disclosures for Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), and Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using image analysis as taught by Reference Faith (see at least in [0065]-[0066]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang/ Ghosh in view of Reference Faith, the results of the combination were predictable (MPEP 2143 A).
Huang does not explicitly show “two-dimensional images”. However, Reference Holz shows the above limitations at least in [0131]-[0132]: multiple 2D image slices, also see [0099], [0059]-[0061].
Reference Huang and Reference Holz are analogous prior art to the claimed invention because the references generally relate to field of providing security to the users. Huang is concerned with securing transactions ([0031]-[0032]). Holz is concerned with authenticating the user to ensure only authorized users have access to the information ([0152]). Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Holz, particularly the image information being two dimensional [0131]-[0132], in the disclosure of Reference Huang, particularly in the transaction request [0028], in order to provide for a system that allows a collection of the cross-sections of the objects in 2D slices may then determine the locations and/or movement of the objects as taught by Reference Holz (see at least in [0117]) so that the process of providing security to the users can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar providing security to the users field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Holz, the results of the combination were predictable (MPEP 2143 A).

As per claim 17: Huang shows:
A computer-implemented method (Huang shows: Fig. 4), comprising: 
receiving, by a transaction processing computer, a set of data associated with a transaction, wherein the set of data associated with the transaction includes: ([0028]: The wireless tag 300 of the node device may comprise a first location information. The wireless tag 300 of the transaction device may comprise a second location information. A financial transaction event may be monitored by the IOT system 10 as follow: A user of the wearable device may use a credit card, bank card, any device with account information, or wireless tag 300 stored with the account information as a user information which is adapted for a financial transaction with the transaction device. The account information of the user is sent to the server 100 via the communication network 200 by the transaction device. After receiving the account information of the user, server 100 may request the identification information and a current location from the user): 
Regarding the claim limitations below:
“image data for an image of a portable device, the image data formed from a plurality of two-dimensional images of the portable device”
Regarding this claim limitation, the term “image” is described in the specification in [0019]: “A user can register that physical object with a transaction network by supplying images of the object, as well as any distinctive metadata associated with that object, to the network. This information for that physical object can be associated with the user.” Further, in [0034]: “In some embodiments, the authorization request message may include images, metadata, or contextual data associated with a physical object. For example, if the physical object is a vehicle, the authorization request message may include images of the vehicle as well as metadata associated with that particular vehicle, such as a license plate number or a vehicle identification number, and so forth.” 
In light of the specification, Huang does not show “image” as is recited in the specification, however, Ghosh shows “image” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
Reference Huang and Reference Ghosh are analogous prior art to the claimed invention because the references perform financial transaction verification. Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041].
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).
Huang does not explicitly show “two-dimensional images”. However, Reference Holz shows the above limitations at least in [0131]-[0132]: multiple 2D image slices, also see [0099], [0059]-[0061].
Reference Huang and Reference Holz are analogous prior art to the claimed invention because the references generally relate to field of providing security to the users. Huang is concerned with securing transactions ([0031]-[0032]). Holz is concerned with authenticating the user to ensure only authorized users have access to the information ([0152]). Further, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Holz, particularly the image information being two dimensional [0131]-[0132], in the disclosure of Reference Huang, particularly in the transaction request [0028], in order to provide for a system that allows a collection of the cross-sections of the objects in 2D slices may then determine the locations and/or movement of the objects as taught by Reference Holz (see at least in [0117]) so that the process of providing security to the users can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar providing security to the users field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Holz, the results of the combination were predictable (MPEP 2143 A); 
an account identifier associated with a user account associated with the portable device (Huang shows: identification information, account information, etc. [0018]. user's identification information [0023], [0028]: user's identification information. [0028]: The server 100 may match the identification information to the account information to ensure the one making the financial transaction is the owner of the account.); and 
Regarding the claim limitation below:
“a set of metadata associated with the portable device”
Huang does not show “metadata”. Ghosh shows “metadata”: [0051]).
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below:
“verifying, by the transaction processing computer, the image data for the image of the portable device by creating a 3D mapping using the image data formed from the plurality of two-dimensional images, identifying distinct features of the portable device using the 3D mapping, and comparing the 3D mapping and the distinct features against a registered template of the portable device that was previously registered with the transaction processing computer using a machine learning algorithm, and wherein the transaction processing computer updates the machine learning algorithm based on a result of the comparing of the 3D mapping and the distinct features against the registered template of the portable device; 
verifying, by the transaction processing computer, the set of metadata associated with the portable device by comparing the set of metadata to a set of metadata associated with the portable device registered to the user account;”
Regarding the claim limitations above, the term “image” is described in the specification in [0019]: “A user can register that physical object with a transaction network by supplying images of the object, as well as any distinctive metadata associated with that object, to the network. This information for that physical object can be associated with the user.” Further, in [0034]: “In some embodiments, the authorization request message may include images, metadata, or contextual data associated with a physical object. For example, if the physical object is a vehicle, the authorization request message may include images of the vehicle as well as metadata associated with that particular vehicle, such as a license plate number or a vehicle identification number, and so forth.” 
In light of the specification, Huang does not show “image” as is recited in the specification, however, Ghosh shows “image” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
Reference Huang and Reference Ghosh are analogous prior art to the claimed invention because the references perform financial transaction verification. Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041].
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).
Further, it should be noted that Huang and Ghosh do not show “by creating a 3D mapping using the image data formed from the plurality of two- dimensional images, identifying distinct features of the portable device using the 3D mapping, and comparing the 3D mapping and the distinct features against a registered template of the portable device that was previously registered with the transaction processing computer using a machine learning algorithm, and wherein the transaction processing computer updates the machine learning algorithm based on a result of the comparing of the 3D mapping and the distinct features against the registered template of the portable device” 
Reference Holz shows the above limitation at least in [0013]: The image analyzer is configured to capture an image generated by casting an output from at least one source onto the object analyze the image to computationally slice the object into a plurality of two-dimensional 2D slices, each of which corresponds to a cross-section of the object, based at least in part on edge points in the image; and reconstruct the position and shape of at least a portion of the object in 3D space based at least in part on a plurality of the identified cross-sectional positions and sizes…. the image analyzer is further configured to define a 3D model of the object and reconstruct the position and shape of the object in 3D space based on the 3D model. [0131]: This reconstruction is thereby converted into a practical number of simpler, more efficient reconstructions; the reconstructed 2D slices are then reassembled into the final 3D solution. These efficient reconstructions may be computed using a single processor or multiple processors operating in parallel to reduce the processing time. 
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).
 Regarding the claim limitations below:
“determining, by the transaction processing computer, a risk score at least partly based on both the verification of the image data for the image of the portable device and the verification of the set of metadata associated with the portable device; and
transmitting, by the transaction processing computer, an authorization request message containing the risk score to an authorizing computer, wherein the authorizing computer authorizes or does not authorize the transaction.”
Neither Huang nor Ghosh show a “risk score”. However, Reference Faith shows “risk score” at least in [0064]: If the background image does not match the timing indicated from the image 205, then a risk score may be increased as the background image may be fake. In some embodiments such as in FIG. 2A3, the time 297 may be indicated in the background 225. If the time in the metadata of the image 205 does not closely match the time in the background 225, then a risk score may be increased and if the time matches, then a risk score may be decreased.
Reference Huang/ Ghosh and Reference Faith are analogous prior art to the claimed invention because the references perform financial transaction verification. Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041]. Reference Faith shows payment transaction information verification in [0065]-[0066].
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Faith, particularly the analysis of the image to determine fraudulent activity [0065]-[0066] in the combination of the disclosures for Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), and Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using image analysis as taught by Reference Faith (see at least in [0065]-[0066]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang/ Ghosh in view of Reference Faith, the results of the combination were predictable (MPEP 2143 A).
Even though, Reference Huang shows financial transaction verification at least in [0028]. Reference Ghosh shows transaction verification by determining whether the request is valid or invalid (e.g. potential fraud) [0041].
Further, Ghosh shows the above limitation at least in [0038]: the payment card company network 150 (that includes a financial transaction processing company) routes, via 162, the transaction to the issuing bank or card issuer 160, which is identified using information in the transaction message. The card issuer 160 approves or denies an authorization request, and then routes, via the payment card company network 150, an authorization response back to the acquirer 140. The acquirer 140 sends approval to the POS device of the merchant 130. Thereafter, seconds later, if the transaction is approved, the card holder completes the purchase and receives a receipt.
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).

As per claim 18: 
wherein the portable device is a vehicle.
Huang does not show “vehicle” as is recited in the specification, however, Ghosh shows “vehicle” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).

As per claim 19: 
Regarding the claim limitations below:
“wherein the portable device registered to the user account is a vehicle.;”
Regarding the claim limitations above, the term “vehicle” is described in the specification in [0019]: “A user can register that physical object with a transaction network by supplying images of the object, as well as any distinctive metadata associated with that object, to the network. This information for that physical object can be associated with the user.” Further, in [0034]: “In some embodiments, the authorization request message may include images, metadata, or contextual data associated with a physical object. For example, if the physical object is a vehicle, the authorization request message may include images of the vehicle as well as metadata associated with that particular vehicle, such as a license plate number or a vehicle identification number, and so forth.” 
In light of the specification, Huang does not show “vehicle” as is recited in the specification, however, Ghosh shows “vehicle” at least in [0041]: comparing the numeric or alphanumeric code on the vehicle registration plate with the numeric or alphanumeric identification of the processing device to determine whether or not an association exists between the vehicle and the processing device, and (iv) assessing the determined association to facilitate determining whether a payment transaction using the processing device is valid or invalid (e.g., potential fraud). 
It would have been obvious to one of ordinary skill in the art before the filing of this application to provide the teachings of Reference Ghosh, particularly authentication of payment card transactions using a vehicle identification and mobile device associated with the vehicle ([0015]-[0016]), in the disclosure of Reference Huang, particularly in the processing of transaction from a wearable/ portable user device may use a credit card, bank card, any device with account information, or wireless tag stored with the account information as a user information which is adapted for a financial transaction with the transaction device ([0028]) in order to provide for a system that uses additional authentication of the transaction information using a vehicle identification as taught by Reference Ghosh (see at least in [0015]-[0016]) so that the process of financial transaction verification can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar financial transaction verification field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Huang in view of Reference Ghosh, the results of the combination were predictable (MPEP 2143 A).

As per claim 20: Huang shows:
wherein the account identifier is a token (Huang shows: identification information, account information, etc. [0018]. user's identification information [0023], [0028]: user's identification information. [0028]: The server 100 may match the identification information to the account information to ensure the one making the financial transaction is the owner of the account.).

      Response to Arguments
Applicants arguments are moot in view of the new grounds of rejection necessitated by the amendments made to previously presented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:	
Miettinen et al. IoT Sentinel: Automated Device-Type Identification for Security Enforcement in IoT. Date: 12/13/2016. https://arxiv.org/pdf/1611.04880.pdf. This reference is concerned with the rapid growth of the Internet-of-Things (IoT), concerns about the security of IoT devices have become prominent. Several vendors are producing IP-connected devices for home and small office networks that often suffer from flawed security designs and implementations. They also tend to lack mechanisms for firmware updates or patches that can help eliminate security vulnerabilities. Securing networks where the presence of such vulnerable devices is given, requires a brownfield approach: applying necessary protection measures within the network so that potentially vulnerable devices can coexist without endangering the security of other devices in the same network. In this paper, we present IOT SENTINEL, a system capable of automatically identifying the types of devices being connected to an IoT network and enabling enforcement of rules for constraining the communications of vulnerable devices so as to minimize damage resulting from their compromise. We show that IOT SENTINEL is effective in identifying device types and has minimal performance overhead.

Foreign Reference:	
(CN 107835174 A) Tan Yiyong. This reference discloses the invention discloses an anti-fraud system for an account book based on the Internet of Things (IoT).  The system comprises a main account book module, a mobile equipment terminal, a user terminal, and an anti-fraud module, wherein the main account book module is used for storing the latest updated business information, so that data support can be provided for business execution; the mobile equipment terminal is connected with the main account book module, and comprises a remote meter reading device which can send a business execution request to the main account book module, download a meter reading request from the main account book module and execute meter reading; the user terminal comprises a gas meter with a signal transcribing module, and the signal transceiving module can receive a request signal transmitted by the remote meter reading device and send gas consumption conditions of a user to the remote meter reading device; and the anti-fraud module is connected with the mobile equipment terminal and the main account book module, and carries out anti-fraud processing according to the business execution request of the mobile equipment terminal, so that monitoring and anti-fraud analysis can be carried out on a business execution process.  The anti-fraud system for the account book provided by the invention has the advantages that the meter reading by the mobile equipment terminal can be achieved, and anti-fraud evaluation on gas information can be carried out, so that high completeness and safety of the account book are guaranteed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624